UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2199



ANDREA G. BRIGGS,

                                             Plaintiff - Appellant,

          versus


JOHN H. DALTON, Secretary of the Navy,

                                              Defendant - Appellee,

          and

HAROLD M. KOENIG, VADM, Surgeon General;
DONALD F. HAGAN, VADM; RONALD I. RIDENOUR,
RADM, Commander; THOMAS K. BURKHARD, Captain,
Deputy Commander; DAVID GERVAIS, Captain; CAP-
TAIN MCCLERKLIN; PETER GARMS; MARK W. MATTING-
LEY, CDR; DIANE M. LACKEY, LT; CHARLES A.
PHILLIPS, JR.,
                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-3064-CCB)


Submitted:   October 23, 1997           Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se. Donna Carol Sanger, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders granting summary

judgment to the Defendants on her employment discrimination action
brought pursuant to the Civil Service Reform Act, 5 U.S.C. § 1221

(1994), and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e (1994). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Briggs v. Dalton,
No. CA-95-3064-CCB (D. Md. Apr. 15 and July 8, 1997). We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2